MEMORANDUM **
Oki Sutanto, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the BIA’s denial of withholding of removal because Sutanto did not establish that the harms and discrimination he experienced rose to the level of past persecution. See id. at 1016-18. Furthermore, even if the disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922 (9th Cir.2004) applies in the context of withholding of removal, Sutanto has not demonstrated a clear probability of persecution, see Hoxha v. Ashcroft, 319 F.3d 1179, 1185 (9th Cir.2003), and his claim is further undermined by the safe, continued presence of his similarly situated parents in Indonesia, see Hakeem v. INS, 273 F.3d 812, 816-17 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.